Filed 07/22/2020 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 163

State of North Dakota,                                 Plaintiff and Appellee
     v.
Ryan Michael Lindquist,                            Defendant and Appellant



                               No. 20200022

Appeal from the District Court of McLean County, South Central Judicial
District, the Honorable Cynthia Feland, Judge.

AFFIRMED.

Per Curiam.

Ladd R. Erickson, State’s Attorney, Washburn, ND, for plaintiff and appellee;
submitted on brief.

Russell J. Myhre, Enderlin, ND, for defendant and appellant; submitted on
brief.
                            State v. Lindquist
                              No. 20200022

Per Curiam.

[¶1] Ryan Lindquist appeals from a criminal judgment after entering
conditional pleas following an order denying his motion to suppress. On
appeal, Lindquist states his “main contention upon [his] motion to suppress
was that because Lindquist was immediately detained at the scene . . . [his]
detention was violative of Lindquist’s Fourth Amendment rights.” While
Lindquist makes a conclusory statement that his detention was unlawful, he
failed to adequately develop an argument in support of this contention. The
district court’s findings have adequate support in the record. “Our Court will
not consider an argument that is not adequately articulated, supported, and
briefed.” State v. Bachmeier, 2007 ND 42, ¶ 10, 729 N.W.2d 141. We
summarily affirm under N.D.R.App.P. 35.1(a)(2),(7).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Gerald W. VandeWalle




                                      1